

	

		II

		Calendar No. 191

		109th CONGRESS

		1st Session

		S. 1566

		[Report No. 109–119]

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Mr. Chambliss from the

			 Committee on Agriculture, Nutrition, and

			 Forestry reported the following original bill; which was read

			 twice and placed on the calendar

		

		A BILL

		To reauthorize the Commodity Exchange Act, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Commodity Exchange Reauthorization

			 Act of 2005.

		2.Contracts

			 designed to defraud or misleadSection 4b of the Commodity Exchange Act (7

			 U.S.C. 6b) is amended—

			(1)by redesignating

			 subsections (b) and (c) as subsections (c) and (d), respectively; and

			(2)by striking

			 Sec. 4b and all that follows through the end of subsection (a)

			 and inserting the following:

				

					4b.Contracts designed to defraud or

				mislead

						(a)Unlawful

				actionsIt shall be unlawful—

							(1)for any person,

				in or in connection with any order to make, or the making of, any contract of

				sale of any commodity in interstate commerce or for future delivery that is

				made, or to be made, on or subject to the rules of a designated contract

				market, for or on behalf of any other person; or

							(2)for any person,

				in or in connection with any order to make, or the making of, any contract of

				sale of any commodity for future delivery, or other agreement, contract, or

				transaction subject to paragraphs (1) and (2) of section 5a(g), that is made,

				or to be made, for or on behalf of, or with, any other person, other than on or

				subject to the rules of a designated contract market—

								(A)to cheat or

				defraud or attempt to cheat or defraud such other person;

								(B)willfully to make

				or cause to be made to such other person any false report or statement or

				willfully to enter or cause to be entered for such other person any false

				record;

								(C)willfully to

				deceive or attempt to deceive such other person by any means whatsoever in

				regard to any order or contract or the disposition or execution of any order or

				contract, or in regard to any act of agency performed, with respect to any

				order or contract for or, in the case of paragraph (2), with such other person;

				or

								(D)(i)to bucket an order if

				such order is either represented by such person as an order to be executed, or

				is required to be executed, on or subject to the rules of a designated contract

				market; or

									(ii)to fill an order by offset against

				the order or orders of any other person, or willfully and knowingly and without

				the prior consent of such other person to become the buyer in respect to any

				selling order of such other person, or become the seller in respect to any

				buying order of such other person, if such order is either represented by such

				person as an order to be executed, or is required to be executed, on or subject

				to the rules of a designated contract market unless such order is executed in

				accordance with the rules of the designated contract market.

									(b)ClarificationSubsection

				(a)(2) shall not obligate any person, in or in connection with a transaction in

				a contract of sale of a commodity for future delivery, or other agreement,

				contract or transaction subject to paragraphs (1) and (2) of section 5a(g),

				with another person, to disclose to such other person nonpublic information

				that may be material to the market price, rate or level of such commodity or

				transaction, except as necessary to make any statement made to such other

				person in or in connection with such transaction, not misleading in any

				material

				respect.

						.

			3.Criminal and

			 civil penalties

			(a)Enforcement

			 powers of the commissionSection 6(c) of the Commodity Exchange

			 Act (7 U.S.C. 9, 15) is amended in paragraph (3) of the 10th sentence—

				(1)by inserting

			 (A) after assess such person; and

				(2)by inserting

			 after each such violation the following: “, or (B) in any case

			 of manipulation of, or attempt to manipulate, the price of any commodity, a

			 civil penalty of not more than the greater of $1,000,000 or triple the monetary

			 gain to such person for each such violation,”.

				(b)Nonenforcement

			 of rules of government or other violationsSection 6b of the

			 Commodity Exchange Act (7 U.S.C. 13a) is amended—

				(1)in the 1st

			 sentence, by inserting before the period at the end the following: , or,

			 in any case of manipulation of, or an attempt to manipulate, the price of any

			 commodity, a civil penalty of not more than $1,000,000 for each such

			 violation; and

				(2)in the 2nd

			 sentence, by inserting before the period at the end the following: ,

			 except that if the failure or refusal to obey or comply with the order involved

			 any offense under section 9(a)(2), the registered entity, director, officer,

			 agent, or employee shall be guilty of a felony and, on conviction, shall be

			 subject to penalties under section 9(a)(2).

				(c)Action to

			 enjoin or restrain violationsSection 6c(d) of the Commodity

			 Exchange Act (7 U.S.C. 13a–1(d)) is amended by striking (d) and

			 all that follows through the end of the paragraph (1) and inserting the

			 following:

				

					(d)Civil

				penalties

						(1)In

				generalIn any action brought under this section, the Commission

				may seek and the court shall have jurisdiction to impose, on a proper showing,

				on any person found in the action to have committed any violation—

							(A)a civil penalty

				in the amount of not more than the greater of $100,000 or triple the monetary

				gain to the person for each violation; or

							(B)in any case of

				manipulation of, or an attempt to manipulate, the price of any commodity, a

				civil penalty in the amount of not more than the greater of $1,000,000 or

				triple the monetary gain to the person for each

				violation.

							.

			(d)Violations

			 generally

				(1)In

			 generalSection 9 of the Commodity Exchange Act (7 U.S.C. 13) is

			 amended—

					(A)in subsection

			 (a), in the matter preceding paragraph (1)—

						(i)by

			 striking (or $500,000 in the case of a person who is an

			 individual); and

						(ii)by

			 striking five years and inserting 10

			 years;

						(B)by redesignating

			 subsection (f) as subsection (e);

					(C)in paragraph (1)

			 of subsection (e) (as redesignated by subparagraph (B)), by striking the period

			 at the end and inserting ; or; and

					(D)by adding at the

			 end the following:

						

							(f)Commission

				administrative and civil authorityThe Commission may bring an

				administrative or civil action under this Act for an alleged violation of any

				provision of this

				section.

							.

					(2)Effect of

			 clarificationThe amendment made by paragraph (1)(D) restates,

			 without substantive change, Commission civil enforcement authority in effect on

			 the date of enactment of this Act, which continues to apply to any action

			 pending on or commenced after the date of enactment of this Act for any alleged

			 violation occurring before, on, or after, that date.

				4.Clarification of

			 authoritySection 2(c)(2) of

			 the Commodity Exchange Act (7 U.S.C. 2(c)(2)) is amended by striking

			 subparagraphs (B) and (C) and inserting the following:

			

				(B)Agreements,

				contracts, and transactions in retail foreign currency

					(i)In

				generalThis Act applies to, and the Commission shall have

				jurisdiction over, any agreement, contract, or transaction in foreign currency

				(including agreements, contracts, or transactions described in subsection

				(a)(1)(A)), and any person who engages in any activity in connection with any

				agreement, contract, or transaction in foreign currency, that is—

						(I)offered to, or

				entered into with, a person that is not an eligible contract

				participant;

						(II)offered, or

				entered into, on a leveraged, margined, or financed on a similar basis;

				and

						(III)offered, or

				entered into, for purposes other than commercial or personal use of such

				foreign currency, except that personal use shall include only those agreements,

				contracts, or transactions in which a person takes immediate ownership and

				possession of foreign currency.

						(ii)ExclusionsSubparagraph

				(B)(i) shall not apply if the counterparty, or the person offering to be the

				counterparty, of the person that is not an eligible contract participant

				is—

						(I)a financial

				institution;

						(II)a broker or

				dealer registered under section 15(b) of the Securities Exchange Act of 1934

				(15 U.S.C. 78o(b)) (except notice registration under paragraph (11)(A) of that

				section) or under section 15C of that Act (15 U.S.C. 78o–5), provided that each

				person who participates in the solicitation or recommendation of the agreement,

				contract, or transaction is—

							(aa)registered under

				section 15(b) or 15C of that Act (15 U.S.C. 78o(b), 78o–5);

							(bb)an

				individual registered with a securities association registered under section

				15A(a) of that Act (15 U.S.C. 78o–3(a)); and

							(cc)a

				member or associate of a securities association registered under section 15A(a)

				of that Act (15 U.S.C. 78o–3(a));

							(III)a person that

				is registered as a futures commission merchant under this Act, provided that

				each person who participates in the solicitation or recommendation of the

				agreement, contract, or transaction is—

							(aa)registered under

				section 4d, 4k, or 4m; and

							(bb)a

				member or associate of a futures association registered under section

				17;

							(IV)an insurance

				company described in section 1a(12)(A)(ii), or a regulated subsidiary or

				affiliate of such an insurance company;

						(V)a financial

				holding company (as defined in section 2 of the Bank Holding Company Act of

				1956 (12 U.S.C. 1841)); or

						(VI)an investment

				bank holding company (as defined in section 17(i) of the Securities Exchange

				Act of 1934 (15 U.S.C. 78q)).

						(C)Notwithstanding

				subclause (III) of subparagraph (B)(ii), agreements, contracts, or transactions

				described in subparagraph (B), and persons who engage in any activity in

				connection with agreements, contracts, or transactions described in

				subparagraph (B), shall be subject to subsection (a)(1)(B) and sections 4(b),

				4b, 4c(b), 4o, 6(c) and 6(d) (except to the extent that sections 6(c) and 6(d)

				prohibit manipulation of the market price of any commodity in interstate

				commerce, or for future delivery on or subject to the rules of any market), 6c,

				6d, 8(a), 13(a), and 13(b) if the agreements, contracts, or transactions are

				offered, or entered into, by a person that is registered as a futures

				commission merchant under this Act.

				(D)Sections 4(b) and

				4b shall apply to any agreement, contract, or transaction in foreign currency

				described in subparagraphs (B) and (C) as though the agreement, contract, or

				transaction were a contract of sale of a commodity for future

				delivery.

				.

		5.Authorization of

			 appropriationsSection 12(d)

			 of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended by striking

			 2005 and inserting 2010.

		6.Liaison with

			 Department of JusticeSection

			 2(a)(9) of the Commodity Exchange Act (7 U.S.C. 2(a)(9)) is amended by adding

			 at the end the following:

			

				(C)Liaison with

				Department of Justice

					(i)In

				generalThe Commission shall, in cooperation with the Attorney

				General, maintain a liaison between the Commission and the Department of

				Justice to coordinate civil and criminal investigations and prosecutions of

				violations of this Act as appropriate.

					(ii)DesignationThe

				Attorney General shall designate a person as liaison and take such steps as are

				necessary to facilitate communications described in clause

				(i).

					.

		7.Single stock

			 futures margining pilot programSection 2(a)(1) of the Commodity Exchange

			 Act (7 U.S.C. 2(a)(1)) is amended—

			(1)in subparagraph

			 (C)(v)—

				(A)in subclause

			 (I)—

					(i)by

			 striking other than both places it appears and inserting

			 or; and

					(ii)by

			 striking contract or option and inserting contract,

			 option, or security futures product;

					(B)in the first

			 sentence of subclause (II), by striking other than and inserting

			 or; and

				(C)in subclause

			 (III), by striking other than and inserting or;

			 and

				(2)in subparagraph

			 (D)(i)—

				(A)by striking

			 (XI) The margin requirements and inserting the following:

					

						(XI)Margin

				requirements

							(aa)In

				generalThe margin

				requirement;

							;

				and

				(B)by adding at the

			 end the following:

					

						(bb)Pilot program

				for margining security futures productsNotwithstanding any other

				provision of law, for a period of 2 years beginning on the date of enactment of

				this item, an entity that is designated or registered as a contract market or

				derivatives transaction execution facility under section 5 and that is also

				notice-registered as a national securities exchange under section 6(g) of the

				Securities Exchange Act of 1934 (15 U.S.C. 78f(g)), and its clearing

				organization, a futures commission merchant registered under this Act, and a

				broker or dealer registered under section 15(b) of that Act (15 U.S.C. 78o(b)),

				shall not be required to comply with item (aa) or subparagraph

				(C)(v)(IV).

						(cc)Acting in

				relianceAny entity acting in reliance upon item (bb) shall not

				be required to comply with regulations promulgated under section 7(c)(2)(B) of

				the Securities Exchange Act of 1934 (15 U.S.C. 78g(c)(2)(B)), or with the rules

				of a self-regulatory organization (as defined in section 3(a)(26) of that Act

				(15 U.S.C. 78c(a)(26)), pertaining to levels of initial and maintenance margin,

				or with any regulation that operates to preclude the implementation of

				risk-based portfolio margining systems.

						(dd)Promulgation

				of final rulesSubject to item (ee), an entity designated or

				registered as a contract market or derivatives transaction execution facility

				under section 5 and that is notice-registered as a national securities exchange

				under section 6(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78f(g))

				and its clearing organization shall be permitted to promulgate final rules

				to—

							(AA)set margin

				requirements for security futures products, held in any account, in accordance

				with subparagraph (C)(v)(I); and

							(BB)permit futures

				commission merchants registered under this Act, and brokers and dealers

				registered under section 15(b) of the Securities Exchange Act of 1934 (15

				U.S.C. 78o(b)), to collect initial and maintenance margin for security futures

				products, held in any account, in accordance with the rules.

							(ee)Effective date

				and reviewability of final rulesFinal rules promulgated by any

				entity under item (dd) shall become effective in accordance with section 5c(c),

				and, notwithstanding any other provision of law, shall not be subject to any

				other approval or review requirements.

						(ff)ReportNot

				later than 2 years after the date of enactment of this item, the Board of

				Governors of the Federal Reserve System, after consultation with the Commission

				and the Securities and Exchange Commission, shall submit to the Committee on

				Agriculture of the House of Representatives and the Committee on Agriculture,

				Nutrition, and Forestry of the Senate a report describing the results of the

				pilot program for margining security futures products.

						(gg)Continuation

				of pilot programThe pilot program for margining security futures

				products shall continue to apply unless the report under item (ff) concludes

				that the pilot program has resulted in undue risks to the financial integrity

				of the relevant contract markets or derivatives transaction execution

				facilities, or to their respective clearing systems, or has resulted in

				systemic risk to financial markets or undue risk to

				customers.

						.

				8.Broad-based index

			 definitions

			(a)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Commodity Futures Trading

			 Commission and the Securities and Exchange Commission shall exercise the

			 authority described in section 1a(25)(B)(vi) of the Commodity Exchange Act (7

			 U.S.C. 1a(25)(B)(vi)) and section 3(a)(55)(C)(vi) of the Securities Exchange

			 Act of 1934 (15 U.S.C. 78c(a)(55)(C)(vi)) jointly to promulgate a final rule,

			 regulation, or order to exclude from the definition of the term

			 narrow-based security index indexes based on—

				(1)United States debt instruments;

				(2)other United States securities;

				(3)foreign equities; and

				(4)foreign debt instruments.

				(b)RequirementsThe

			 final rule, regulation, or order established under subsection (a) shall—

				(1)be consistent

			 with the capitalization, trading patterns, and trade reporting conditions in

			 the market for securities described in subsection (a); and

				(2)exclude from the

			 definition of the term narrow-based security index indexes that

			 include a representative sample of a class of securities in the relevant market

			 if the index is not readily susceptible to manipulation.

				

	

		July 29, 2005

		 Read twice and placed on the calendar

	

